evidence supports the verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20,
                20 (1981); see also NRS 193.330(1); NRS 200.380(1); NRS 200.400(2); MRS
                200.481(2)(b). Therefore, we conclude that Lorenzo's contention is without
                merit.
                            Second, Lorenzo contends that the district court unreasonably
                restricted his defense by excluding surrebuttal evidence of photographs of
                the area where the crime occurred. Lorenzo claims that the State
                presented new evidence during rebuttal when the victim testified about
                the path he walked and that the photographs would have impeached the
                victim's rebuttal testimony and were relevant to the victim's credibility.
                The district court concluded that Lorenzo was not entitled to surrebuttal
                as the State did not re-open its case by presenting new evidence and that
                appellant was not denied his right to confront a witness. "We review a
                district court's decision to admit or exclude evidence for an abuse of
                discretion." Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106, 109 (2008).
                In response to Lorenzo's detailed testimony of the path he walked, the
                victim further explained the path he walked on rebuttal. This was not
                new evidence. The victim testified about the path he walked during the
                State's case-in-chief, utilizing the State's pictorial exhibits of the area to
                explain his path, and his testimony on rebuttal did not differ but was more
                detailed. Lorenzo had the opportunity, both during the State's case-in-
                chief and rebuttal, to cross-examine the victim regarding the path he
                walked Therefore, we conclude that the district court did not abuse its
                discretion by excluding Lorenzo's surrebuttal evidence.
                            Third, Lorenzo contends that the district court limited his
                theory of self-defense by excluding any reference to the victim's military
                background or experience. The district court did not preclude testimony of

SUPREME COURT
        OF
     NEVADA
                                                      2
KO) 1947A•
                the victim's military background or experience. Instead, the district court
                held that Lorenzo must lay an adequate foundation to establish the
                relevance of the victim's military background or experience before
                reference to such could be made and determined that the victim's
                voluntary statement did not provide an adequate foundation to establish
                the relevance of the victim's military background or experience. At trial,
                Lorenzo did not ask the victim about his military background or attempt
                to establish an adequate foundation for admitting this evidence. We
                conclude that the district court did not abuse its discretion.
                            Fourth, Lorenzo contends that the district court erred by not
                allowing evidence that he made a statement to police to support the theory
                that he acted in self-defense and cooperated with police during the
                investigation. Lorenzo argues that the district court erred by relying on
                Glover v. State, 125 Nev. 691, 220 P.3d 684 (2009), because Lorenzo only
                sought to admit the fact that he gave a voluntary statement but not the
                statement itself.' The district court ruled that, because the statement was
                inadmissible hearsay, the evidence that Lorenzo gave a statement to the
                police was irrelevant and that the evidence led to a negative inference
                prohibited by Glover. We review the district court's decision for an abuse
                of discretion. Mclellan, 124 Nev. at 267, 182 P.3d at 109. Lorenzo fails to
                demonstrate that the evidence was relevant to support a theory of self-
                defense or to "explain the resulting conduct of the police." Shults v. State,
                96 Nev. 742, 747-48, 616 P.2d 388,392 (1980) (determining that testimony
                by police officers that they had a conversation with a witness did not

                      'To the extent Lorenzo asks this court to reconsider and narrow our
                holding in Glover, we decline to do so.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 19474
                violate the hearsay rule because the officers did not divulge any specific
                statements and the testimony was offered to "explain the resulting
                conduct of the police"). Therefore, he fails to demonstrate that the district
                court abused its discretion.
                            Fifth, Lorenzo contends that the State committed
                prosecutorial misconduct by disparaging Lorenzo and by shifting the
                burden of proof and that the district court abused its discretion by denying
                his motion for a mistrial. He argues that the State's closing argument
                informed jurors that defendants have a duty to confess and to cooperate,
                that all arrested persons must be guilty, and that Lorenzo's pre-arrest
                silence constituted evidence of guilt. 2 Additionally, he claims that the
                State's argument was unsupported by the evidence and that the State
                suggested his defense was a "story." Lorenzo objected to the statements
                and moved for a mistrial after the State concluded its argument and after
                the case had been submitted to the jury. Because Lorenzo did not object to
                the statements at the time they were made, we review for plain error.
                NRS 178.602; Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003); see
                also McKague v. State, 101 Nev. 327, 330, 705 P.2d 127, 129 (1985)
                (providing that claims of error "need not be considered" where defendant
                fails to make a contemporaneous objection).
                            When considered in context, the State properly responded to
                argument made by Lorenzo, commented on the evidence presented, and


                      2Lorenzo challenges the following language: "The defendant doesn't
                want to get in trouble. It's only after he's arrested that he decides to talk
                to the police and at that point he blames the victim. He has a motive. He
                has a motive to tell that story. He doesn't want to get in trouble."



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                   asked the jury to draw inferences from that evidence.    See State v. Green,
                   81 Nev. 173, 176, 400 P.2d 766, 767 (1965) ("The prosecutor ha[s] a right
                   to comment upon the testimony and to ask the jury to draw inferences
                   from the evidence, and has the right to state fully his views as to what the
                   evidence shows."). Furthermore, the State properly commented on
                   Lorenzo's motive to lie.   See, e.g., Ross v. State, 106 Nev. 924, 927, 803
                   P.2d 1103, 1106 (1990). Both the State and Lorenzo referred to the
                   different versions of events as stories, and Lorenzo fails to• demonstrate
                   that the use of the word "story" affected his substantial rights.
                   Accordingly, we conclude that there was no plain error and the district
                   court did not abuse its discretion by denying Lorenzo's motion for mistrial.
                   See Rose v. State, 123 Nev. 194, 206-07, 163 P.3d 408, 417 (2007) (we
                   review a district court's decision to deny a motion for a mistrial for an
                   abuse of discretion).
                               Sixth, Lorenzo contends that the district court's denial of his
                   for-cause challenge of a potential juror constitutes reversible error. He
                   argues that the potential juror demonstrated a manifest bias against the
                   defense based on her experiences with her brother and the criminal justice
                   system. The district court denied the for-cause challenge after clarifying •
                   counsels' questions and extensively questioning the potential juror
                   regarding any bias. Lorenzo exercised a peremptory challenge to remove
                   the potential juror. Even if the district court erred, Lorenzo has not
                   alleged or demonstrated that any jurors actually empanelled were unfair
                   or not impartial. See Weber Ix State, 121 Nev. 554, 581, 119 P.3d 107, 125
                   (2005) ("Any claim of constitutional significance must focus on the jurors
                   who were actually seated, not on excused jurors."). Therefore, no relief is
                   warranted on this claim.

SUPREME COURT
         OF
      NEVADA
                                                        5
(0.1 1947A    0.
                               Seventh, Lorenzo argues that the district court erred by
                   denying his proposed "two reasonable interpretations" jury instruction and
                   by denying his alternative jury instruction for robbery and instead giving
                   one that lowered the State's burden of proof. "This court reviews a district
                   court's decision settling jury instructions for an abuse of discretion or
                   judicial error; however, whether the instruction was an accurate
                   statement of the law is a legal question that is reviewed de novo."
                   Funderburk v. State, 125 Nev. 260, 263, 212 P.3d 337, 339 (2009) (citation
                   omitted). We have previously held that it is not error to reject the type of
                   "two reasonable interpretations" instruction that Lorenzo proposed when,
                   as here, the jury was properly instructed on the standard of reasonable
                   doubt, and Lorenzo fails to demonstrate that the district court abused its
                   discretion. Bails v. State, 92 Nev. 95, 96-98, 545 P.2d 1155, 1155-56 (1976)
                   (citing Holland v. United States, 348 U.S. 121, 139-40 (1954)); see also
                   Crawford v. State, 121 Nev. 744, 754, 121 P.3d 582, 589 (2005) (holding
                   that a defendant is not entitled to misleading, inaccurate, or duplicative
                   jury instructions). Furthermore, Lorenzo's alternative instruction for
                   robbery was not an accurate statement of the law and the instruction
                   given was a correct statement of the law, see Cortinas v. State, 124 Nev.
                   1013, 1030, 195 P.3d 315, 326 (2008), therefore, Lorenzo fails to
                   demonstrate that the district court abused its discretion.
                               Lastly, Lorenzo claims that his conviction for battery with
                   intent to commit a crime is redundant to his convictions for attempted
                   robbery and battery with substantial bodily harm and that it violates the
                   Double Jeopardy Clause. Lorenzo concedes that Blockb urger v. United
                   States, 284 U.S. 299 (1932), and this court's opinion in Jackson v. State,
                   128 Nev. , 291 P.3d 1274 (2012) cert. denied,         U.S. 134 S. Ct. 56

SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    ce>
                 (2013), negate his argument but asks this court to reconsider our decision
                 and return to the "same act" analysis. We decline to do so. Each of
                 Lorenzo's convictions requires proof of an element that the others do not,
                 compare NRS 200.400(2), with NRS 193.330(1), NRS 200.380(1), and NRS
                 200.481(2)(b); therefore, Lorenzo's convictions do not violate the Double
                 Jeopardy Clause. Blockb urger, 284 U.S. at 304 (establishing an elements
                 test for double jeopardy purpose). Furthermore, none of the statutes
                 indicate that cumulative punishment is precluded; therefore, Lorenzo's
                 convictions are not redundant. See NRS 193.330(1); NRS 200.380(1); NRS
                 200.400(2); NRS 200.481(2)(b); Jackson, 128 Nev. at , 291 P.3d at 1278
                 (applying the Blockb urger test to redundancy claims when the relevant
                 statutes do not expressly authorize or prohibit cumulative punishment).
                             Having considered Lorenzo's claims and concluded that no
                 relief is warranted, we
                             ORDER the judgment of conviction AFFIRMED.


                                                                                   J.
                                                   Pickering
                                                    cm

                                                      altita—czer-                 J.
                                                   Parraa-uirre


                                                                                   J.
                                                   Saitta


                 cc: Hon. Carolyn Ellsworth, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     7
(0) 1047A    e